Citation Nr: 0725048	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-19 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 until 
December 1971.  Service in Vietnam is indicated by the 
evidence of record.  

In an April 2004 rating decision the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (the RO) 
denied the veteran's claim of entitlement to service 
connection for arteriosclerotic heart disease.  The veteran 
perfected an appeal as to this issue by the timely submission 
of his substantive appeal 
(VA Form 9) in May 2005.  

In February 2007, the veteran testified via videoconferencing 
equipment at a personal hearing which was chaired by the 
undersigned Veterans law Judge.

In May 2007, while the matter was pending before the Board, 
the veteran died.
  


FINDING OF FACT

On August 3, 2007 the Board was notified that the veteran 
died in May 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


